Citation Nr: 1737992	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  08-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2014, the Board found that a claim for a TDIU had been raised in the context of the Veteran's claim for an increased rating for service-connected gout.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a March 2016 decision, the Board, in part, denied a TDIU.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In June 2017, the Veteran's representative and VA's General Counsel filed a joint motion for partial remand (JMPR) as to the issue of a TDIU only.  The Court granted the JMPR that same month, vacating the March 2016 Board decision, and remanding the matter for additional proceedings consistent with the JMPR.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment from March 8, 2014.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU due to service-connected disabilities, from March 8, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

The Veteran contends that his service-connected disabilities result in him being unable to obtain and maintain substantially gainful employment.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a) (2016).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for asthma with chronic obstructive pulmonary disease (COPD) assigned a 30 percent disability rating from May 20, 2006, and 60 percent from November 3, 2009; gout assigned a 20 percent disability rating from May 1, 2000, and 60 percent from March 5, 2014; left shoulder bursitis assigned a 10 percent disability rating from May 1, 2000; right shoulder bursitis assigned a 10 percent disability rating from May 1, 2000; left foot Achilles tendonitis with sesamoiditis and accessory navicular assigned a 10 percent disability rating from May 1, 2000; right foot Achilles tendonitis with sesamoiditis and accessory navicular assigned a 10 percent disability rating from May 1, 2000; hypertension assigned a noncompensable rating from May 20, 2006, and a 10 percent rating from December 22, 2011; post-thrombotic syndrome of the right lower extremity (claimed as blood clots secondary to gout) assigned a 10 percent disability rating from September 1, 2015; hemorrhoids assigned a noncompensable rating from May 1, 2000; appendectomy scar assigned a noncompensable rating from May 1, 2000; and deep thrombosis in the right leg (claimed as blood clots secondary to gout) assigned a noncompensable rating from December 1, 2015. 

The combined disability ratings are as follows:  60 percent, effective May 1, 2000; 70 percent, effective May 20, 2006; 80 percent, effective November 3, 2009; 90 percent, effective March 5, 2014; and 100 percent, effective September 1, 2015.  See 38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).

Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.  Specifically, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to his service-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The crucial inquiry for the Board is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose, 4 Vet. App. at 363.  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id.   

A July 2014 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, reflects that, while the Veteran reported that he was currently employed, he had last worked full-time on March 8, 2014.  The Veteran also reported that, although his highest gross earning per month in the past 12 months had been $1,850.00, his total earned income for the past 12 months had been $9,000 and his current monthly income was $800.  In a statement that same month, the Veteran explained that his flare-ups of gout triggered other ailments, and that since November 2013 he had missed over three months of work due to his service-connected disabilities.  He stated that he had been working as a produce supervisor for Walmart, but that he had had to reduce his hours to part-time status because of his service-connected disabilities.  Likewise, the Veteran's supervisor submitted a letter stating that the Veteran had "exceedingly missed numerous days of work due to his concurrent disabilities."  In addition, the Veteran's physician provided a letter explaining that, as a result of his combined disabilities, the Veteran had to step down from his supervisory role at his workplace.  

A February 2015 VA Form 21-4192, Employment Information in Connection with a Claim for Disability Benefits, reflects that the Veteran was a part-time produce sales associate working 8-hour days and 32 to 34 hours per week.  The Veteran was still an active employee and received $1,985.88 per year for sick time, personal time, and vacation time.  In April 2015, the Veteran submitted a copy of his Attendance Tracking Maintenance Report, which reveals that the Veteran missed numerous days of work due to his service-connected disabilities.

Further, VA examination reports in March 2016 reflect that the Veteran reduced his hours on or about May 2014.  He estimated missing three weeks of work in the last 12 months due to multiple conditions, including a right foot condition, gout, and asthma/COPD; estimated missing two days of work in the last 12 months due to elbow flare-ups with gout; estimated missing seven to 10 days of work in the last 12 months due to a right knee condition; estimated missing one day of work in the last 12 months due to right hand/finger pain; and estimated missing 11 days of work in the last 12 months due to right Achilles' tendon symptoms.  He had not been accommodated at work for his right foot condition, gout, and Achilles' tendon symptoms.

In light of the above, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure and follow gainful employment.  While the Veteran is currently employed, the evidence shows that in July 2014 he had received a total of $9,000 in the past 12 months, along with employment benefits totaling $1,985.88 per year.  This amounts to a yearly total of $10,985.88.  As explained above, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  According to the U.S. Department of Commerce, the poverty threshold for 2016 for one person under the age of 65 is $12,486.  The Veteran is currently 56 years old.

As such, the Board finds that the Veteran's current employment as a part-time produce sales associate is marginal employment.  A TDIU is therefore warranted from March 8, 2014, the date the Veteran last worked full time.


ORDER

Entitlement to a TDIU is granted from March 8, 2014, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


